DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
09/26/2022.

Status of Rejections
The rejection of claim 2 is obviated by the Applicant’s cancellation. 
All other previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments.

Claim(s) 1 and 3-9 is/are pending for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iden et al (US 2012/0100461 A1) in view of Campbell et al (WO 9945606 A1) and Handsel et al (WO 2010018370 A1).

Claim 1: Iden discloses a gas diffusion electrode (see e.g. [0126] of Iden) comprising: 
at least one metal M selected from the group consisting of: Au or Cu (see e.g. [0070] and [0126] of Iden);
a binder including a hydrophobic resin (see e.g. [0151] and [0162] of Iden); 
pores formed within the binder (see e.g. [0167] of Iden); and 
an ion transport material (see e.g. [0160] and claims 32 and 36 of Iden).

Iden does not explicitly teach an ion transport material in the pores and/or channels. Campbell teaches a means of improving a fuel cell (see e.g. abstract of Iden), wherein porous materials of the fuel cell impregnated an ion transport material (see e.g. page 4, lines 18-24 of Iden). The incorporation of ion conducting material into the pores improves mass transport through the pores (see e.g. page 6, lines 5-12 of Campbell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode Iden by impregnating the pores of the binder an ion conductive resin because Campbell teaches that the incorporation of ion conductive resins into the porous structures of a fuel cell improves mass transport through the pores. 

Iden in view of Campbell does not explicitly teach that material is an anion transport resin capable of conducting OH ions and/or HCO3 through the pores and/or channel. Iden teaches the anode is supplied with hydrogen and the cathode is supplied with air (see e.g. Formula 1 and Fig 1 of Iden). Handsel teaches a fuel cell with an anode that is supplied with hydrogen and a cathode that is supplied with air (see e.g. page 1 of Handsel). According to Handsel, for these fuel cells, hydroxide ions are produced at the cathode and flow to the anode (see e.g. page 1 of Handsel). To facilitate the movement of hydroxide ions, Handsel teaches including anion exchange polymers comprising quarternary ammonium (see e.g. page 3, lines 16-26 of Handsel). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Iden in view of Campbell so that the ion exchange material is an anion exchange polymer, such as that taught in Handsel, to facilitate the movement of hydroxide ions through the device. 

Claim 3: Iden in view of Campbell and Handsel teaches that the anion transport material is disposed on a surface of the gas diffusion electrode (see e.g. page 4, lines 18-24 of Iden).

Claim 4: Iden in view of Campbell and Handsel teaches that the anion transport material does not have any imidazolium, pyridinium, and/or β-hydrogen-containing groups (see e.g. page 9 and page 10, lines 16-17 of Handsel). 

Claim 5: Iden in view of Campbell and Handsel teaches that the anion transport material includes quaternary alkylammonium groups (see e.g. page 9 and page 10, lines 16-17 of Handsel).

Claim 7: Iden in view of Campbell and Handsel teaches that the anion transport material includes OH groups (see e.g. page 12, lines 8-10 of Handsel).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iden in view of Campbell and Handsel as applied to claim 1 above, and in further view of Yamamura et al (US 2017/0012334 A1).

Claim 6: Iden in view of Campbell and Handsel does not explicitly teach that the anion transport material has been at least partly fluorinated. Yamamura teaches an anion exchange material for moving hydroxide ions (see e.g. abstract of Yamamura), wherein fluororesin is listed as a suitable hydroxide ion conductive material. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Iden in view of Campbell and Handsel to use fluororesin as the anion transport material because KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iden in view of Campbell and Handsel as applied to claim 1 above, and in further view of Fenton et al (US 6,465,136 B1). 

Claim 8: Iden in view of Campbell and Handsel discloses:
a carrier (see e.g. [0226] of Iden); and 
a layer comprising the at least one metal M, the ion transport material, and the binder (see e.g. [0224]-[0227] of Iden); 

Iden in view of Campbell and Handsel does not explicitly teach that a proportion by weight of the ion transport material in the layer is greater than the proportion by weight of the binder. Fenton teaches a gas diffusion material (see e.g. abstract and col 1, lines 55-60 of Fenton) comprising a binder and ion transport material (see e.g. abstract of Fenton). Regarding the relative amounts of binder and ion transport material, Fenton teaches the following in col 6, lines 30-39:
 The ratio of binder, when present, to ionically conductive solid should adjusted so as to provide optimal physical, chemical, and electrical characteristics. A composite membrane having too high a ratio of binder to ionically conductive solid does not have high conductivity at elevated temperature. Conversely, a composite membrane having too low a ratio of binder to ionically conductive solid has an increased rate of fuel crossover. When the binder is present, the ratio of binder to ionically conductive solid is in the range of about 1:5 to about 5:1 on a weight basis
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Iden in view of Campbell and Handsel by adjusting the ratio of binder to the ion transport material between the ranges of 1:5 and 5:1 as taught in Fenton to balance the crossover rate and conductivity. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iden in view of Campbell and Handsel as applied to claim 1 above, and in further view of Yamamura and Fenton. 

Claim 9: Iden in view of Campbell and Handsel discloses:
a carrier (see e.g. [0226] of Iden); and 
a layer comprising the at least one metal M, the ion transport material, and the binder (see e.g. [0224]-[0227] of Iden); 

Iden in view of Campbell and Handsel does not explicitly teach a second layer comprising the at least one metal M and a second binder; wherein the second layer is disposed between the carrier and the first layer; wherein the first layer and the second layer each comprise respective hydrophobic pores. 

Yamamura teaches a gas diffusion electrode with a hyxdroxide ion conducting material (see e.g. abstract of Yamamura), wherein the electrode has multiple layers of metal M, the ion transport material, and the binder with differing concentrations (see e.g. [0032] of Yamamura) resulting in the following:
a relatively small amount of the hydroxide-ion-conductive material leads to an increase in contact area between the air electrode catalyst 13 and air at the outer surface of the air electrode layer 12″, resulting in promotion of the catalytic reaction. Hydroxide ions generated by the catalytic reaction are efficiently conducted to the separator 11 because of an increase in number of conduction paths from the outer surface of the air electrode layer 12 toward the interface between the air electrode layer 12 and the separator
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the electrode of Iden in view of Campbell and Handsel to include an additional layer of comprising at least one metal M and a second binder; wherein the second layer is disposed between the carrier and the first layer; wherein the first layer and the second layer each comprise respective hydrophobic pores, wherein concentrations of the first layer differ as taught in Yamamura because this creates an electrode that has improved catalyst reaction promotion and good conduction of hydroxide ions. 

Iden in view of Campbell, Handsel, and Yamamura teaches that the first and second layer have differing amounts of ion exchange material (see e.g. [0032] of Yamamura). Fenton teaches a gas diffusion material (see e.g. abstract and col 1, lines 55-60 of Fenton) comprising a binder and ion transport material (see e.g. abstract of Fenton). Regarding the relative amounts of binder and ion transport material, Fenton teaches the following in col 6, lines 30-39:
 The ratio of binder, when present, to ionically conductive solid should adjusted so as to provide optimal physical, chemical, and electrical characteristics. A composite membrane having too high a ratio of binder to ionically conductive solid does not have high conductivity at elevated temperature. Conversely, a composite membrane having too low a ratio of binder to ionically conductive solid has an increased rate of fuel crossover. When the binder is present, the ratio of binder to ionically conductive solid is in the range of about 1:5 to about 5:1 on a weight basis
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Iden in view of Campbell, Handsel, and Yamamura by adjusting the ratio of binder to the ion transport material between the ranges of 1:5 and 5:1 as taught in Fenton to balance the crossover rate and conductivity. It would also be obvious to a person having ordinary skill in the art at the time of filing that the two layers would have differing amounts of binder because they have differing amounts of ion transport material.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795